Citation Nr: 1632420	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO.  11-30 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for prostate cancer, status post radical prostatectomy, to include as secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1968 to August 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for prostate cancer, to include as due to herbicide exposure in service.  Specifically, he alleges that during service in Korea, he experienced Agent Orange exposure.  Service personnel records confirm that the Veteran had active duty service as an aviation mechanic in Korea while assigned to the 19th Aviation Company from approximately May 1969 to August 1970.  

The Department of Defense (DoD) has confirmed that Agent Orange was used along the Korean Demilitarized Zone (DMZ) from April 1, 1968, to August 31, 1971.  See 38 C.F.R. § 3.307(a)(6)(iv); M21-MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 10, Subsection (p).  The evidence of record shows that the Veteran served in Korea during this period; however, the record does not show that he was assigned to a unit that has been recognized as having served in the DMZ during the presumptive period for Agent Orange/herbicide exposure.  Therefore, to substantiate his claim, the Veteran must affirmatively show that he served at (was in) the DMZ during a period contemporaneous with defoliant spraying.  The DoD has acknowledged that various support personnel were temporarily attached to units in the DMZ during the period that herbicide exposure has been conceded.  The Veteran has alleged that he was present in the DMZ on numerous occasions as part of his duties as an aviation mechanic.  Such assertions are, in the least, plausible given his military occupational specialty.  

If a veteran was not a member of an identified unit, but nevertheless alleges exposure during the qualifying time period, VA's Adjudication Procedural Manual, M21-1MR, Part IV, Subpart ii directs that a request should be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification of location of a veteran's unit(s).  As the Veteran's service personnel records confirm the possibility of herbicide exposure, additional development is required.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide specific information or evidence as to his military duties as an aviation mechanic in the Republic of Korea, including those duties performed proximate to the DMZ, and the identity of any involved military units.  The Veteran should be informed that he may provide additional evidence of his alleged in-service herbicide exposure and proximity to the DMZ, such as buddy statements and in-service photographs and letters. 
 
2.  Undertake all development as required by the M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10, including submitting a request for verification of the Veteran's location and military duties in the Republic of Korea between May 1969 and August 1970 to the JSRRC, in order to verify the Veteran's alleged in-service herbicide exposure. 
 
3.  After all appropriate development is completed, readjudicate the issue of service connection for prostate cancer claimed as the result of herbicide exposure.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

